Tripps, Judge.
The record in this case shows a suit by Burke and others against Wilkins, individually, and as trustee for his wife and children, for the purpose of vacating defendant’s deed to a certain lot in the city of Columbus, to compel him to convey the same to complainants, and to deliver possession to them. That is the object and prayer of the bill. The jury found “the issues in this case in favor of the plaintiffs.” The decree rendered thereon by the Chancellor was, in substance, that the deeds both to complainants and defendant, be delivered up and canceled — the sheriff’s sale at which complainants bought be set aside; that the property be resold under complainants’ execution, and that the sheriff make a full return of his proceedings in the premises on the first day of the next term:
We do not think that the issue made in the case, and the verdict of the jury authorized such a decree. If Winter, the defendant in execution, or any of his creditors, had any equities in the matter, they were not parties to these proceedings; and if they are paramount to those of the complainants, they, not being bound by the judgment, may still assert them. Until they do so assert them, a Court is not bound to provide for them. The issue was made between complainants and Wilkins. The finding of the jury was in favor of the former. The rights of outside parties were not involved and could not be determined. Such other persons could have been parties *261by a cross-bill of the defendant, or upon their own application, if a proper showing for that purpose had been made. If, under any state of the pleadings, their interests could be reached and bound by the provisions of the decree, that very fact would have entitled them to become parties. The verdict must mean not only that Wilkins did not have a good title, but that complainants did. This would secure to them the decree they asked. The jury could not have found that Wilkins’ title was invalid, and that it should be set aside, unless upon a demand by some party who established a right in himself. A plaintiff in ejectment must show title in himself, and without this cannot obtain any judgment against a defendant, though it may be made plain that there is an absolute want of title or claim of right in him — nay, though he may be a mere trespasser. And we cannot see how, in this case, a verdict finding the issues in favor of complainant, can be made the basis of a decree to cancel his own deed.
Granting that it is a matter of sound discretion in the Chancellor to grant or refuse the relief prayed for, according to what he may adjudge is reasonable and proper under all the circumstances of the particular case — (and so say the authorities: 2 Story’s Equity,section 793) — but this applies more particularly under those judiciary systems where the Chancellor decides both law and fact. Nor does such a rule mean even then, that the Court is not bound by the case before him, to pass only on the rights of the parties to it, and as those rights may be affected inter sese, by their own conflicting equities.
If a jury have power to determine facts, and do determine them by verdict, the Court is shut in by their finding, and must mould the decree in accordance therewith.
Judgment reversed.